UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2012 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus International Value Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Value Fund November 30, 2012 (Unaudited) Common Stocks96.6% Shares Value ($) Australia3.0% Australia & New Zealand Banking Group 58,090 1,476,772 Primary Health Care 324,010 1,352,549 QBE Insurance Group 163,990 1,872,274 Belgium1.3% Delhaize Group 55,300 Brazil1.9% Banco Santander Brasil, ADS 176,750 1,182,457 Oi, ADR 81,070 307,255 Oi, ADR, Cl. C 6,491 28,885 Petroleo Brasileiro, ADR 78,150 1,404,355 China2.6% Beijing Capital International Airport, Cl. H 340,000 243,478 China Railway Group, Cl. H 899,000 523,146 Foxconn International Holdings 1,181,000 a 597,342 Guangzhou Automobile Group, Cl. H 1,412,194 1,149,770 Huaneng Power International, Cl. H 786,000 666,308 PetroChina, ADR 6,241 830,989 France12.3% Alstom 36,620 1,332,810 Carrefour 106,542 2,630,607 Cie de St-Gobain 35,520 1,417,271 Danone 36,970 2,345,153 EDF 47,480 871,598 France Telecom 121,435 1,285,403 GDF Suez 69,364 1,560,196 Sanofi 28,121 2,511,071 Societe Generale 38,774 a 1,402,129 Total 74,890 3,747,373 Germany8.8% Aixtron 89,680 1,121,423 Allianz 9,700 1,260,895 Bayer 7,940 718,195 Celesio 75,490 1,282,204 Daimler 40,916 2,021,029 Deutsche Bank 45,450 2,006,181 Deutsche Telekom 72,630 800,063 E.ON 62,610 1,127,763 Muenchener Rueckversicherungs 6,800 1,160,734 Siemens 19,320 1,992,530 Talanx 10,010 259,197 Hong Kong2.9% Esprit Holdings 1,660,605 2,579,764 Hang Seng Bank 99,400 1,518,536 Pacific Basin Shipping 700,000 370,313 India.7% Reliance Industries, GDR 35,844 b Israel1.6% Teva Pharmaceutical Industries, ADR 60,260 Italy2.1% ENI 24,655 582,939 Finmeccanica 146,756 a 771,466 Saras 1,540,510 a 1,876,276 Japan23.2% Denso 40,200 1,321,063 East Japan Railway 9,400 616,898 Fujitsu 361,000 1,366,313 INPEX 290 1,554,922 Kao 64,000 1,756,924 LIXIL Group 36,500 773,082 Matsumotokiyoshi Holdings 23,000 550,203 Mitsubishi UFJ Financial Group 658,600 3,011,975 Nippon Electric Glass 178,000 1,014,860 Nippon Express 308,000 1,105,938 Nomura Holdings 134,800 557,613 Nomura Research Institute 62,300 1,202,393 Omron 67,900 1,504,862 Ricoh 173,800 1,612,871 Shimachu 67,900 1,429,083 Shimamura 7,200 727,555 Shin-Etsu Chemical 30,720 1,807,388 Sumitomo Mitsui Financial Group 59,700 1,922,045 Sumitomo Mitsui Trust Holdings 336,560 1,020,683 Taiyo Nippon Sanso 259,000 1,435,834 Tokyo Electron 27,200 1,212,592 Toyota Motor 98,200 4,211,039 Yamaha Motor 133,900 1,405,028 Yamato Holdings 122,300 1,830,754 Yaskawa Electric 142,000 1,133,451 Netherlands2.2% Aegon 133,671 768,916 Koninklijke Philips Electronics 90,771 2,344,503 Royal Dutch Shell, Cl. A 10,159 340,479 Norway1.3% Norsk Hydro 216,268 1,036,965 Orkla 128,760 1,047,910 Russia.4% Gazprom, ADR 76,010 Singapore1.8% DBS Group Holdings 96,591 1,143,487 Oversea-Chinese Banking 215,000 1,657,505 South Africa.7% Murray & Roberts Holdings 230,503 a 556,138 Standard Bank Group 53,185 629,038 South Korea2.5% KB Financial Group 3,790 124,776 KB Financial Group, ADR 34,794 1,143,679 Korea Electric Power 24,130 a 594,977 Korea Electric Power, ADR 65,394 a 802,384 Korea Exchange Bank 116,170 a 782,084 SK Telecom, ADR 25,600 390,912 Sweden2.8% Ericsson, Cl. B 274,050 2,553,766 Svenska Cellulosa, Cl. B 87,290 1,767,224 Switzerland7.9% Adecco 16,860 a 833,084 Clariant 101,800 a 1,227,049 Novartis 74,886 4,634,415 Roche Holding 16,460 3,239,780 UBS 151,728 a 2,374,076 Taiwan1.0% Hon Hai Precision Industry 254,400 816,069 United Microelectronics 1,868,720 723,587 United Kingdom15.6% Anglo American 109,806 3,047,919 BP 314,266 2,173,116 Direct Line Insurance Group 165,670 538,157 Home Retail Group 488,626 874,448 HSBC Holdings 578,848 5,914,050 Resolution 530,876 2,021,745 Royal Dutch Shell, Cl. A 101,852 3,409,699 Smith & Nephew 122,261 1,287,917 Tesco 166,115 865,227 Unilever 39,798 1,532,213 Vodafone Group 1,029,482 2,657,989 Total Common Stocks (cost $188,241,229) Other Investment2.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,450,000) 4,450,000 c Total Investments (cost $192,691,229) % Cash and Receivables (Net) .5 % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities amounted to $1,054,889 or 0.7% of net assets. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized depreciation on investments was $37,905,084 of which $5,613,207 related to appreciated investment securities and $43,518,291 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 23.0 Energy 11.3 Health Care 11.2 Consumer Discretionary 10.1 Industrial 10.1 Information Technology 9.6 Consumer Staples 8.7 Materials 5.5 Utilities 3.6 Telecommunication Services 3.5 Money Market Investment 2.9 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS November 30, 2012 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 12/3/2012a 135,801 217,844 217,574 270 Euro, Expiring 12/4/2012a 147,872 192,345 192,314 31 Japanese Yen, Expiring: 12/3/2012b 2,132,696 26,016 25,871 145 12/4/2012b 4,910,758 59,557 59,571 (14 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b JP Morgan Chase & Co. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 150,336,145 - - Mutual Funds 4,450,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 446 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (14 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value November 30, 2012 (Unaudited) Common Stocks99.0% Shares Value ($) Automobiles & Components5.9% BorgWarner 403,860 a 26,775,918 Dana Holding 873,007 12,379,239 Delphi Automotive 598,632 20,347,502 TRW Automotive Holdings 363,798 a 18,422,731 Banks1.1% Fifth Third Bancorp 952,930 Capital Goods11.2% Gardner Denver 170,140 11,884,279 Ingersoll-Rand 640,390 31,238,224 Masco 1,049,710 17,803,082 Parker Hannifin 445,670 36,611,790 Regal-Beloit 353,995 24,691,151 Trinity Industries 822,900 26,143,533 Commercial & Professional Services5.0% ADT 241,200 11,071,080 Equifax 525,500 26,926,620 Robert Half International 969,230 27,390,440 Consumer Durables & Apparel11.2% D.R. Horton 1,046,350 20,361,971 Mohawk Industries 380,940 a 32,757,031 Newell Rubbermaid 2,244,350 48,949,273 PulteGroup 911,000 a 15,313,910 Toll Brothers 950,990 a 30,279,522 Consumer Services.8% H&R Block 551,010 Diversified Financials5.3% E*TRADE Financial 2,710,140 a 22,819,379 LPL Financial Holdings 310,270 8,690,663 Raymond James Financial 485,260 18,318,565 TD Ameritrade Holding 1,278,910 20,718,342 Energy4.2% Alpha Natural Resources 924,290 a,b 6,913,689 Cabot Oil & Gas 436,890 20,577,519 National Oilwell Varco 132,230 9,031,309 Pioneer Natural Resources 172,480 18,455,360 Exchange-Traded Funds1.0% Standard & Poor's Depository Receipts S&P MidCap 400 ETF Trust 71,330 b Health Care Equipment & Services7.2% CareFusion 505,390 a 14,110,489 Cigna 711,060 37,167,106 Humana 211,810 13,854,492 MEDNAX 383,980 a 30,334,420 Household & Personal Products.8% Avon Products 786,920 Insurance6.1% Allstate 129,830 5,255,518 Arthur J. Gallagher & Co. 1,065,350 38,906,582 Brown & Brown 254,120 6,820,581 Principal Financial Group 1,110,540 30,151,161 Materials5.4% LyondellBasell Industries, Cl. A 699,770 34,799,562 Sherwin-Williams 239,400 36,513,288 Pharmaceuticals, Biotech & Life Sciences3.5% Covance 114,440 a 6,524,224 Cubist Pharmaceuticals 357,290 a 14,509,547 Hospira 361,500 a 10,772,700 Salix Pharmaceuticals 328,390 a 14,071,512 Real Estate1.4% CBRE Group, Cl. A 719,782 a 13,625,473 Jones Lang LaSalle 57,010 4,675,390 Retailing6.4% Gap 426,350 14,692,021 Lowe's 1,487,960 53,700,476 Williams-Sonoma 355,890 16,107,581 Semiconductors & Semiconductor Equipment1.6% Broadcom, Cl. A 660,120 a Software & Services4.5% Cognizant Technology Solutions, Cl. A 286,540 a 19,264,084 Intuit 435,020 26,062,048 MICROS Systems 322,656 a 14,022,630 Technology Hardware & Equipment8.6% Avnet 1,318,923 a 38,631,255 JDS Uniphase 2,446,993 a 29,682,025 SanDisk 448,420 a 17,533,222 Seagate Technology 872,400 21,897,240 TE Connectivity 170,950 6,015,730 Transportation6.4% C.H. Robinson Worldwide 562,590 34,734,307 Con-way 484,220 13,601,740 Kirby 614,340 a 35,557,999 Utilities1.4% Great Plains Energy 902,383 Total Common Stocks (cost $1,095,832,419) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $18,741,164) 18,741,164 c Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $16,601,824) 16,601,824 c Total Investments (cost $1,131,175,407) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $16,443,414 and the value of the collateral held by the fund was $16,601,824. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $210,152,213 of which $234,996,178 related to appreciated investment securities and $24,843,965 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.2 Consumer Durables & Apparel 11.2 Technology Hardware & Equipment 8.6 Health Care Equipment & Services 7.2 Retailing 6.4 Transportation 6.4 Insurance 6.1 Automobiles & Components 5.9 Materials 5.4 Diversified Financials 5.3 Commercial & Professional Services 5.0 Software & Services 4.5 Energy 4.2 Pharmaceuticals, Biotech & Life Sciences 3.5 Money Market Investments 2.6 Semiconductors & Semiconductor Equipment 1.6 Real Estate 1.4 Utilities 1.4 Banks 1.1 Exchange-Traded Funds 1.0 Consumer Services .8 Household & Personal Products .8 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,292,977,606 - - Exchange-Traded Funds 13,007,026 - - Mutual Funds 35,342,988 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund November 30, 2012 (Unaudited) Common Stocks96.8% Shares Value ($) Automobiles & Components4.7% American Axle & Manufacturing Holdings 696,983 a 7,290,442 Dana Holding 1,146,580 16,258,504 Tenneco 106,330 a 3,410,003 Tower International 303,165 a 2,379,845 Banks2.6% First Commonwealth Financial 1,059,810 6,793,382 Hancock Holding 192,610 6,051,806 SCBT Financial 90,440 3,504,550 Capital Goods6.0% Columbus McKinnon 19,906 a 297,794 Commercial Vehicle Group 183,054 a 1,466,263 Granite Construction 395,590 12,105,054 Orion Marine Group 297,190 a 2,110,049 Trinity Industries 280,950 8,925,782 Watts Water Technologies, Cl. A 183,621 7,508,263 WESCO International 76,100 a,b 4,919,865 Commercial & Professional Services8.5% Equifax 119,370 6,116,519 Herman Miller 578,883 12,226,009 Portfolio Recovery Associates 92,113 a 9,102,607 Steelcase, Cl. A 1,100,600 12,810,984 TrueBlue 899,880 a 12,823,290 Consumer Durables & Apparel10.8% Fifth & Pacific 1,167,615 a,b 14,069,761 Jones Group 1,624,520 b 19,104,355 Meritage Homes 254,740 a 8,920,995 Mohawk Industries 109,370 a 9,404,726 Newell Rubbermaid 174,140 3,797,993 Standard Pacific 1,765,060 a,b 11,825,902 Consumer Services1.3% Scientific Games, Cl. A 597,210 a 4,974,759 SHFL Entertainment 243,332 a 3,348,248 Diversified Financials2.6% LPL Financial Holdings 99,940 2,799,319 Nelnet, Cl. A 221,936 6,345,150 Netspend Holdings 619,670 a,b 7,219,155 Energy1.5% Approach Resources 158,660 a,b 3,726,923 PDC Energy 151,839 a 5,447,983 Exchange-Traded Funds1.0% iShares Russell 2000 Index Fund 74,200 Food, Beverage & Tobacco.6% Dole Food 308,360 a,b Health Care Equipment & Services5.1% Align Technology 179,280 a 4,910,479 Hanger 607,441 a 15,860,285 Merit Medical Systems 784,540 a 10,889,415 Insurance4.1% Arthur J. Gallagher & Co. 139,930 5,110,244 Brown & Brown 604,300 16,219,412 Employers Holdings 208,150 3,973,583 Materials4.7% Georgia Gulf 217,559 b 9,977,256 Innospec 185,684 a 5,910,322 OMNOVA Solutions 815,730 a 6,052,717 Zoltek 1,034,775 a,b 7,295,164 Pharmaceuticals, Biotech & Life Sciences3.8% Auxilium Pharmaceuticals 260,220 a 4,980,611 Emergent BioSolutions 810,976 a 12,180,860 Salix Pharmaceuticals 142,740 a 6,116,409 Real Estate4.2% Jones Lang LaSalle 129,306 10,604,385 St. Joe 463,890 a,b 9,917,968 Starwood Property Trust 230,180 c 5,261,915 Retailing2.7% Gordmans Stores 147,793 a 2,137,087 Williams-Sonoma 322,800 14,609,928 Semiconductors & Semiconductor Equipment4.4% Applied Micro Circuits 2,410,000 a 16,460,300 Lattice Semiconductor 829,440 a 3,284,582 Microsemi 391,960 a 7,502,114 Software & Services12.5% Cardtronics 211,190 a 4,844,699 CoreLogic 239,200 a 6,180,928 CSG Systems International 478,015 a 8,881,519 DealerTrack Technologies 701,801 a 18,871,429 LogMeIn 327,420 a 7,006,788 MICROS Systems 165,720 a 7,202,191 Take-Two Interactive Software 345,470 a 4,273,464 Velti 1,376,251 a,b 4,693,016 WEX 220,190 a 15,844,872 Technology Hardware & Equipment8.1% Arrow Electronics 175,650 a 6,544,719 Brocade Communications Systems 978,750 a 5,559,300 Ciena 210,810 a 3,136,853 JDS Uniphase 1,104,890 a 13,402,316 ScanSource 439,910 a 12,999,340 Vishay Intertechnology 917,990 a 8,904,503 Transportation7.6% Arkansas Best 362,320 3,000,010 Avis Budget Group 180,460 a 3,417,912 Con-way 483,500 13,581,515 Landstar System 231,597 11,711,860 UTi Worldwide 1,114,300 15,733,916 Total Common Stocks (cost $512,869,993) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $827,584) 827,584 d Investment of Cash Collateral for Securities Loaned9.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $59,936,548) 59,936,548 d Total Investments (cost $573,634,125) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $57,233,227 and the value of the collateral held by the fund was $59,936,548. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $88,892,782 of which $112,624,699 related to appreciated investment securities and $23,731,917 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 12.5 Consumer Durables & Apparel 10.8 Money Market Investments 9.8 Commercial & Professional Services 8.5 Technology Hardware & Equipment 8.1 Transportation 7.6 Capital Goods 6.0 Health Care Equipment & Services 5.1 Automobiles & Components 4.7 Materials 4.7 Semiconductors & Semiconductor Equipment 4.4 Real Estate 4.2 Insurance 4.1 Pharmaceuticals, Biotech & Life Sciences 3.8 Retailing 2.7 Banks 2.6 Diversified Financials 2.6 Energy 1.5 Consumer Services 1.3 Exchange-Traded Funds 1.0 Food, Beverage & Tobacco .6 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 575,245,507 - - Equity Securities - Foreign Common Stocks+ 20,426,932 - - Exchange-Traded Funds 6,090,336 - - Mutual Funds 60,764,132 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund November 30, 2012 (Unaudited) Common Stocks96.0% Shares Value ($) Banks3.1% Fifth Third Bancorp 3,830 56,071 Hancock Holding 1,920 60,326 Capital Goods4.3% Granite Construction 1,200 36,720 Regal-Beloit 1,010 70,448 Trinity Industries 1,810 57,504 Commercial & Professional Services5.8% ADT 850 39,015 Equifax 1,910 97,868 Portfolio Recovery Associates 520 a 51,386 Robert Half International 1,110 31,369 Consumer Durables & Apparel13.3% D.R. Horton 3,660 71,224 Fifth & Pacific 7,630 a 91,942 Jones Group 8,010 94,198 Mohawk Industries 900 a 77,391 Newell Rubbermaid 4,490 97,927 PulteGroup 4,310 a 72,451 Diversified Financials10.0% Bank of America 12,960 127,786 E*TRADE Financial 13,270 a 111,733 Netspend Holdings 5,550 a 64,658 Raymond James Financial 1,960 73,990 Energy4.8% Cameron International 1,210 a 65,280 EOG Resources 590 69,396 Occidental Petroleum 640 48,134 Food, Beverage & Tobacco4.0% PepsiCo 930 65,295 Philip Morris International 950 85,386 Health Care Equipment & Services2.8% Cerner 810 a 62,548 HCA Holdings 1,410 44,768 Insurance10.2% Allstate 1,460 59,101 American International Group 2,470 a 81,831 Arthur J. Gallagher & Co. 3,130 114,308 Chubb 760 58,512 EMC 2,970 a 73,715 Materials9.1% LyondellBasell Industries, Cl. A 2,680 133,276 Monsanto 1,260 115,403 PPG Industries 790 98,173 Pharmaceuticals, Biotech & Life Sciences3.1% Vertex Pharmaceuticals 660 a 26,261 Watson Pharmaceuticals 1,040 a 91,530 Retailing2.9% Lowe's 1,950 70,376 Williams-Sonoma 840 38,018 Semiconductors & Semiconductor Equipment2.0% Applied Micro Circuits 11,210 a Software & Services3.6% DealerTrack Technologies 2,840 a 76,368 Velti 17,520 a 59,743 Technology Hardware & Equipment12.7% Apple 145 84,866 Arrow Electronics 2,680 a 99,857 Ciena 5,750 a 85,560 F5 Networks 600 a 56,208 QUALCOMM 1,060 67,437 SanDisk 2,250 a 87,975 Transportation4.3% C.H. Robinson Worldwide 1,590 98,167 Kirby 1,090 a 63,089 Total Common Stocks (cost $3,291,002) Other Investment3.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $120,485) 120,485 b Total Investments (cost $3,411,487) % Cash and Receivables (Net) .8 % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $350,150 of which $451,499 related to appreciated investment securities and $101,349 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Durables & Apparel 13.3 Technology Hardware & Equipment 12.7 Insurance 10.2 Diversified Financials 10.0 Materials 9.1 Commercial & Professional Services 5.8 Energy 4.8 Capital Goods 4.3 Transportation 4.3 Food, Beverage & Tobacco 4.0 Software & Services 3.6 Money Market Investment 3.2 Banks 3.1 Pharmaceuticals, Biotech & Life Sciences 3.1 Retailing 2.9 Health Care Equipment & Services 2.8 Semiconductors & Semiconductor Equipment 2.0 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 3,581,409 - - Equity Securities - Foreign Common Stocks+ 59,743 - - Mutual Funds 120,485 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund November 30, 2012 (Unaudited) Common Stocks99.4% Shares Value ($) Automobiles & Components2.0% Delphi Automotive 185,680 a 6,311,263 General Motors 178,551 a 4,620,900 Johnson Controls 398,170 10,965,602 Banks7.6% Comerica 326,570 9,663,206 Fifth Third Bancorp 515,405 7,545,529 PNC Financial Services Group 167,680 9,413,555 SunTrust Banks 190,300 5,166,645 U.S. Bancorp 535,940 17,289,424 Wells Fargo & Co. 1,022,540 33,754,045 Capital Goods7.5% Cummins 133,030 13,058,225 Eaton 281,250 b 14,670,000 General Electric 1,936,410 40,916,343 Honeywell International 211,990 13,001,347 Consumer Durables & Apparel2.6% Newell Rubbermaid 730,810 15,938,966 PulteGroup 162,970 a 2,739,526 PVH 58,600 6,714,974 Toll Brothers 85,610 a 2,725,822 Consumer Services1.8% Carnival 488,900 Diversified Financials12.5% Ameriprise Financial 219,070 13,290,977 Capital One Financial 203,260 11,707,776 Citigroup 605,677 20,938,254 Discover Financial Services 135,760 5,648,974 Franklin Resources 56,570 7,468,371 Goldman Sachs Group 120,550 14,199,584 Invesco 218,240 5,453,818 JPMorgan Chase & Co. 685,768 28,171,349 Moody's 353,610 17,178,374 NASDAQ OMX Group 169,830 4,114,981 TD Ameritrade Holding 461,130 7,470,306 Energy12.3% Anadarko Petroleum 103,620 7,583,948 Cameron International 377,828 a 20,383,821 EOG Resources 182,215 21,432,128 Hess 205,260 10,182,949 Marathon Petroleum 91,120 5,425,285 Occidental Petroleum 400,320 30,108,067 Phillips 66 178,300 9,337,571 Schlumberger 79,470 5,691,641 Valero Energy 698,800 22,543,288 Food & Staples Retailing.7% CVS Caremark 168,360 Food, Beverage & Tobacco6.0% Coca-Cola Enterprises 260,360 8,118,025 ConAgra Foods 573,300 17,118,738 Dean Foods 428,470 7,343,976 Kraft Foods Group 233,343 a 10,551,770 Mondelez International, Cl. A 236,720 a 6,128,681 PepsiCo 230,220 16,163,746 Health Care Equipment & Services3.9% Baxter International 206,900 13,711,263 Cigna 185,160 9,678,313 Health Net 115,900 a 2,729,445 Humana 82,670 5,407,445 McKesson 111,020 10,488,059 Insurance6.6% American International Group 240,820 a 7,978,367 Aon 186,845 10,612,796 Chubb 196,080 15,096,199 Marsh & McLennan 438,230 15,434,461 MetLife 411,709 13,664,620 Prudential Financial 168,870 8,801,504 Materials3.9% Celanese, Ser. A 126,380 5,186,635 Eastman Chemical 92,740 5,643,229 International Paper 311,320 11,562,425 LyondellBasell Industries, Cl. A 200,010 9,946,497 Mosaic 86,060 4,652,404 Packaging Corp. of America 156,018 5,685,296 Media6.3% News, Cl. A 551,138 13,580,040 Omnicom Group 213,890 10,638,889 Time Warner 338,286 16,000,928 Viacom, Cl. B 211,030 10,891,258 Walt Disney 344,440 17,104,890 Pharmaceuticals, Biotech & Life Sciences11.5% Eli Lilly & Co. 154,530 7,578,151 Johnson & Johnson 338,457 23,600,607 Merck & Co. 702,050 31,100,815 Mylan 325,070 a 8,835,403 Pfizer 1,910,610 47,803,462 Thermo Fisher Scientific 96,280 6,118,594 Retailing2.1% American Eagle Outfitters 302,620 6,415,544 Lowe's 166,270 6,000,684 Macy's 272,550 10,547,685 Semiconductors & Semiconductor Equipment1.6% Texas Instruments 573,990 Software & Services2.1% Google, Cl. A 7,242 a 5,057,596 Oracle 563,050 18,073,905 Technology Hardware & Equipment6.4% Cisco Systems 1,005,480 19,013,627 Corning 372,220 4,552,251 EMC 450,910 a 11,191,586 QUALCOMM 365,450 23,249,929 SanDisk 275,260 a 10,762,666 Transportation1.3% FedEx 161,600 Utilities.7% NRG Energy 346,950 Total Common Stocks (cost $993,748,731) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $508,173) 508,173 c Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $13,000,621) 13,000,621 c Total Investments (cost $1,007,257,525) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $12,734,916 and the value of the collateral held by the fund was $13,000,621. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $84,335,983 of which $112,401,070 related to appreciated investment securities and $28,065,087 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 12.5 Energy 12.3 Pharmaceuticals, Biotech & Life Sciences 11.5 Banks 7.6 Capital Goods 7.5 Insurance 6.6 Technology Hardware & Equipment 6.4 Media 6.3 Food, Beverage & Tobacco 6.0 Health Care Equipment & Services 3.9 Materials 3.9 Consumer Durables & Apparel 2.6 Retailing 2.1 Software & Services 2.1 Automobiles & Components 2.0 Consumer Services 1.8 Semiconductors & Semiconductor Equipment 1.6 Transportation 1.3 Money Market Investments 1.2 Food & Staples Retailing .7 Utilities .7 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,078,084,714 - - Mutual Funds 13,508,794 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund November 30, 2012 (Unaudited) Common Stocks99.0% Shares Value ($) Automobiles & Components.9% Thor Industries 17,500 Banks3.5% Associated Banc-Corp 66,300 851,955 Cathay General Bancorp 25,100 449,290 Comerica 5,900 174,581 Huntington Bancshares 17,300 106,395 Regions Financial 50,200 334,834 Webster Financial 24,900 518,418 Capital Goods10.5% Aecom Technology 26,900 a 607,671 Alliant Techsystems 13,700 822,000 Chicago Bridge & Iron & Co. 8,700 353,481 Gardner Denver 6,600 461,010 Granite Construction 17,800 544,680 IDEX 19,600 881,020 KBR 11,200 311,360 Lennox International 20,800 1,093,872 Lincoln Electric Holdings 24,100 1,144,991 Textron 11,200 263,088 Timken 13,700 617,185 WABCO Holdings 3,000 a 186,150 Commercial & Professional Services2.1% Deluxe 30,700 b 884,160 Herman Miller 26,400 557,568 Consumer Durables & Apparel3.2% Carter's 19,200 a 1,018,368 Hanesbrands 30,500 a 1,101,050 Harman International Industries 2,100 83,076 Consumer Services4.7% Bally Technologies 14,800 a 668,072 Bob Evans Farms 24,200 912,098 H&R Block 27,200 490,416 ITT 28,800 644,256 Marriott International, Cl. A 12,100 439,109 Wyndham Worldwide 2,300 112,907 Diversified Financials4.4% American Capital 21,800 a 261,164 Discover Financial Services 8,000 332,880 Greenhill & Co. 9,500 b 451,440 Moody's 1,800 87,444 NASDAQ OMX Group 15,500 375,565 SEI Investments 41,400 911,214 Waddell & Reed Financial, Cl. A 21,100 685,539 Energy7.9% Helix Energy Solutions Group 43,300 a 758,183 HollyFrontier 25,700 1,164,981 Marathon Petroleum 6,800 404,872 Murphy Oil 4,500 255,330 Oceaneering International 13,600 716,448 Plains Exploration & Production 12,700 a 453,390 Tesoro 15,300 646,884 Tidewater 19,900 892,714 Valero Energy 7,800 251,628 Food, Beverage & Tobacco2.2% Smithfield Foods 23,600 a 527,932 Universal 19,500 b 973,050 Health Care Equipment & Services6.2% Hill-Rom Holdings 19,800 553,608 Humana 5,800 379,378 ResMed 26,100 b 1,072,449 STERIS 15,500 529,635 Thoratec 26,300 a 978,360 Universal Health Services, Cl. B 18,300 824,781 Household & Personal Products2.5% Church & Dwight 15,900 860,985 Energizer Holdings 8,600 685,936 Nu Skin Enterprises, Cl. A 5,000 b 227,000 Insurance5.3% Assurant 9,900 338,679 CoreLogic 22,300 a 576,232 Everest Re Group 5,800 629,126 Lincoln National 6,200 153,140 Protective Life 22,300 605,445 Reinsurance Group of America 19,300 988,160 StanCorp Financial Group 12,100 411,521 Materials5.4% Domtar 5,900 472,649 Huntsman 12,100 198,924 Minerals Technologies 14,400 1,065,600 NewMarket 4,100 1,087,935 Worthington Industries 39,100 921,196 Media2.0% Scholastic 17,200 482,632 Valassis Communications 35,700 a,b 927,486 Pharmaceuticals, Biotech & Life Sciences5.2% Agilent Technologies 9,500 363,755 Charles River Laboratories International 15,000 a 575,550 Mettler-Toledo International 6,900 a 1,290,921 Techne 6,300 446,670 United Therapeutics 7,100 a 373,105 Warner Chilcott, Cl. A 47,500 553,850 Real Estate8.0% BRE Properties 12,100 c 588,665 Camden Property Trust 7,700 505,890 CBL & Associates Properties 39,500 c 889,145 Duke Realty 36,000 486,000 Hospitality Properties Trust 27,800 c 631,060 Kimco Realty 5,200 c 100,152 Liberty Property Trust 16,000 c 557,280 Macerich 2,798 c 158,087 Mack-Cali Realty 34,100 c 862,048 National Retail Properties 18,500 c 568,320 Rayonier 5,300 c 264,152 Retailing4.6% Aaron's 19,500 559,650 ANN 14,900 a 499,895 Best Buy 9,500 b 124,545 Dillard's, Cl. A 6,100 542,351 GameStop, Cl. A 14,800 b 388,500 O'Reilly Automotive 6,000 a 564,480 PetSmart 7,300 515,818 Semiconductors & Semiconductor Equipment.5% LSI 53,100 a Software & Services8.4% Acxiom 23,800 a 421,022 CA 36,000 797,760 Cadence Design Systems 72,800 a 926,744 DST Systems 13,515 779,005 FactSet Research Systems 5,500 b 508,145 Fair Isaac 16,400 702,248 Intuit 5,400 323,514 Lender Processing Services 13,200 328,020 Synopsys 26,800 a 879,040 Total System Services 9,900 217,305 Technology Hardware & Equipment4.5% Brocade Communications Systems 65,900 a 374,312 Diebold 16,400 490,524 Dolby Laboratories, Cl. A 8,900 a,b 296,993 Lexmark International, Cl. A 10,000 b 243,300 Plantronics 16,700 561,621 QLogic 32,600 a 309,048 Tech Data 20,000 a 883,400 Telecommunication Services.4% Telephone & Data Systems 12,370 Transportation1.8% Alaska Air Group 28,600 a Utilities4.8% Cleco 18,200 733,278 Hawaiian Electric Industries 24,400 607,804 IDACORP 22,600 965,246 NV Energy 44,500 815,685 Wisconsin Energy 6,700 251,450 Total Common Stocks (cost $64,608,816) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $199,419) 199,419 d Investment of Cash Collateral for Securities Loaned7.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,295,585) 5,295,585 d Total Investments (cost $70,103,820) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $5,150,397 and the value of the collateral held by the fund was $5,295,585. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $4,496,741 of which $7,484,739 related to appreciated investment securities and $2,987,998 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value Capital Goods 10.5 Software & Services 8.4 Real Estate 8.0 Energy 7.9 Money Market Investments 7.9 Health Care Equipment & Services 6.2 Materials 5.4 Insurance 5.3 Pharmaceuticals, Biotech & Life Sciences 5.2 Utilities 4.8 Consumer Services 4.7 Retailing 4.6 Technology Hardware & Equipment 4.5 Diversified Financials 4.4 Banks 3.5 Consumer Durables & Apparel 3.2 Household & Personal Products 2.5 Food, Beverage & Tobacco 2.2 Commercial & Professional Services 2.1 Media 2.0 Transportation 1.8 Automobiles & Components .9 Semiconductors & Semiconductor Equipment Telecommunication Services † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 69,105,557 - - Mutual Funds 5,495,004 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund November 30, 2012 (Unaudited) Common Stocks96.0% Shares Value ($) Communications Equipment10.6% Ciena 645,100 a,b 9,599,088 F5 Networks 82,380 b 7,717,358 QUALCOMM 164,630 10,473,761 Computers & Peripherals5.9% Apple 16,908 9,895,914 SanDisk 143,170 b 5,597,947 Electronic Equipment & Instruments2.3% Amphenol, Cl. A 95,380 Household Durables1.8% Garmin 119,900 a Internet & Catalog Retail7.6% Amazon.com 52,390 b 13,204,899 priceline.com 9,800 b 6,498,968 Internet Software & Services14.9% Akamai Technologies 373,010 b 13,659,626 Google, Cl. A 15,288 b 10,676,681 LinkedIn, Cl. A 118,440 b 12,808,102 LogMeIn 78,030 b 1,669,842 IT Services10.6% Cognizant Technology Solutions, Cl. A 126,777 b 8,523,218 MasterCard, Cl. A 12,980 6,343,066 Paychex 190,950 6,213,513 Teradata 111,080 b 6,607,038 Semiconductors & Semiconductor Equipment23.9% Analog Devices 266,230 10,808,938 Avago Technologies 130,446 4,578,655 Broadcom, Cl. A 282,960 b 9,162,245 Skyworks Solutions 414,570 b 9,390,010 Taiwan Semiconductor Manufacturing, ADR 550,680 9,510,244 Texas Instruments 335,150 9,876,870 Xilinx 264,590 9,168,043 Software18.4% Citrix Systems 75,480 b 4,616,357 Fortinet 136,930 b 2,735,861 Informatica 138,418 b 3,719,292 Oracle 312,226 10,022,455 Red Hat 125,850 b 6,216,990 Salesforce.com 79,670 b 12,561,569 VMware, Cl. A 91,060 b 8,281,907 Total Common Stocks (cost $206,005,720) Limited Partnership Interests-.3% Semiconductors & Semiconductor Equipment Bluestream Ventures, LP b,d (cost $2,329,314) Other Investment3.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,457,197) 8,457,197 c Investment of Cash Collateral for Securities Loaned5.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $13,149,619) 13,149,619 c Total Investments (cost $229,941,850) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $12,824,132 and the value of the collateral held by the fund was $13,149,619. b Non-income producing security. c Investment in affiliated money market mutual fund. d Securities restricted as to public resale. Investment in restricted securities with aggregate value of $728,909 representing .3% of net assets (see below). Issuer Acquisition Date Cost($) Net Assets (%) Valuation ($) + Bluestream Ventures, LP 4/30/2004-6/11/2008 2,329,314 .3 728,909 + The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At November 30, 2012, net unrealized appreciation on investments was $43,101,173 of which $49,534,397 related to appreciated investment securities and $6,433,224 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) †† Value (%) Semiconductors & Semiconductor Equipment 24.2 Software 18.4 Internet Software & Services 14.9 Communications Equipment 10.6 IT Services 10.6 Money Market Investments 8.2 Internet & Catalog Retail 7.6 Computers & Peripherals 5.9 Electronic Equipment & Instruments 2.3 Household Durables 1.8 †† Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 236,618,399 - - Equity Securities - Foreign Common Stocks+ 14,088,899 - - Limited Partnership Interests+ - - 728,909 Mutual Funds 21,606,816 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, arevalued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. The fair value of the fund's interest in a limited partnership represents the amount that the fund could reasonably expect to receive from the limited partnership if the fund's capital was withdrawn from the limited partnership at the time of valuation, based on information available at the time the valuation is made and that the fund believes to be reliable. The valuation utilizes financial information supplied by the limited partnership with adjustments made daily for any underlying exchange traded securities. Limited partnerships are categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 By: /s/ James Windels James Windels Treasurer Date: January 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
